Citation Nr: 1036764	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


 


INTRODUCTION

The appellant had active military service from May 1967 to 
February 1970, and was discharged under conditions other than 
honorable.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 1971 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

An administrative decision characterizing the appellant's 
discharge as dishonorable was first issued in February 1971, in 
response to an inquiry by the state of Texas when the appellant 
applied there for unemployment benefits.  It does not appear that 
the appellant was notified of that decision until November 2005, 
after he filed a claim for compensation with VA.

Because he did not have an opportunity to appeal the 1971 
decision, the Board finds that his November 2006 notice of 
disagreement is, in fact, a disagreement with the 1971 decision.  
The RO issued a statement of the case in May 2008, and the 
appellant submitted a timely appeal.  Thus, the matter currently 
before the Board is whether the February 1971 determination of 
the character of the appellant's discharge as under dishonorable 
conditions is correct.

This matter was remanded in January 2010 so that the RO could 
consider the matter as an appeal of the initial 1971 decision and 
issue a supplemental statement of the case.  The appellant 
initially had requested a hearing on this matter, but 
subsequently withdrew that request in February 2009.


FINDINGS OF FACT

1.  The appellant was discharged in February 1970 under 
conditions other than honorable.

2.  During service the appellant was found to be in possession of 
a narcotic and under the influence of a narcotic.

3.  The appellant was not insane at the time of the offense that 
led to the other than honorable discharge.

4.  The appellant's other than honorable discharge was requested 
for the good of the service in lieu of a court martial and is 
considered a dishonorable discharge for purposes of VA benefits.


CONCLUSION OF LAW

The character of the appellant's service precludes entitlement to 
VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 
3.12, 3.13, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to be declared eligible for VA benefits.  To 
be eligible for VA benefits, it first must be shown that the 
service member, upon whose service such benefits are predicated, 
has attained the status of veteran.  Holmes v. Brown, 10 Vet. 
App. 38, 40 (1997).  A veteran is a person who served in the 
active military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d).

In accordance with 38 C.F.R. § 3.12(a), if a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless the 
period of service on which the claim is based is terminated by 
discharge or release under conditions other than dishonorable.  
38 U.S.C § 101(2).  A discharge issued under honorable conditions 
is binding on VA.  38 C.F.R. § 3.12(a).

In accordance with 38 C.F.R. § 3.12(b), a discharge or release 
from service under one of the conditions specified in this 
section is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release unless otherwise specifically 
provided.  38 U.S.C. § 5303(b).  Benefits are not payable where 
the former service member was discharged or released under one of 
the following conditions: (1) As a conscientious objector who 
refused to perform military duty, wear the uniform, or comply 
with lawful order of competent military authorities; (2) by 
reason of a sentence of general court-martial; (3) resignation of 
an officer for the good of the service; (4) as a deserter; (5) as 
an alien during a period of hostilities where it is affirmatively 
shown that the former service member requested his or her 
release; (6) by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period of 
at least 180 days.  38 C.F.R. § 3.12(c).

According to 38 C.F.R. § 3.354(a), definition of insanity, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. § 
3.354(b) provides when a rating agency is concerned with 
determining whether a appellant was insane at the time he 
committed an offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision on 
all the evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.

38 C.F.R. § 3.12(d) provides that a discharge or release because 
of one of the following offenses is considered to have been 
issued under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny or 
spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  Willful and persistent misconduct includes a discharge 
under other than honorable conditions, if it is determined that 
it was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

In this case, the pertinent facts are not in dispute.  The 
appellant had one period of active duty service from May 1967 to 
February 1970.  The appellant's period of active duty concluded 
with a discharge characterized as "under conditions other than 
honorable".  

Personnel records show that the appellant received a Special 
Court-Martial in May 1969 for conspiring to commit larceny of a 
rifle, theft of a rifle, and selling the rifle to a civilian.  In 
December 1969, the appellant exhibited erratic behavior and was 
found possessing a narcotic.  Testing showed that he was under 
the influence of a narcotic.  

In January 1970, the appellant requested an undesirable discharge 
for the good of the service, understanding that his offense 
rendered him triable by court martial, for possession of a 
narcotic.  Endorsements for the appellant's discharge stated that 
the appellant should be discharged with an undesirable discharge 
by reason of unfitness due to wrongful possession and use of 
narcotics and dangerous drugs.

In this case, the documents imply that the appellant requested a 
discharge under other than honorable conditions to avoid a court-
martial.  The documents also state that he requested the 
discharge for the good of the service, while the endorsements 
requested the discharge due to unfitness due to wrongful 
possession and use of narcotics and dangerous drugs.  The 
official administrative decision from the Navy Discharge and 
Review Board is not of record; however, each of the possible 
discharge reasons are listed under either 38 C.F.R. § 3.12(c) or 
(d) as a bar to VA benefits.  Specifically, benefits are not 
payable where the former service member accepted an undesirable 
discharge in lieu of trial by general court-martial under 38 
C.F.R. § 3.12(d) or was discharged was for the good of the 
service under 38 C.F.R. § 3.12(c).  Further, as for the 
allegation of the appellant being discharged as unfit for service 
due to his drug offense, benefits are barred under 38 C.F.R. § 
3.12(d) for willful and persistent misconduct.  Because the 
appellant was previously court-martialed for conspiracy, larceny, 
and selling stolen goods, the Board cannot find that the 
appellant's service was otherwise honest, faithful and 
meritorious.  38 C.F.R. § 3.12(d).  Finally, there is no evidence 
of record to show that the appellant was insane at the time of 
his offense.  Accordingly, under any of the theories of 
discharge, the appellant's discharge is considered to have been 
issued under dishonorable conditions.  Therefore, the character 
of the appellant's discharge bars him from eligibility for VA 
benefits.  38 C.F.R. § 3.12(c), (d).

Briefly, the appellant argues that his discharge status should be 
upgraded in accordance with a memorandum issued by the Secretary 
of Defense in 1971.  He argues that because he was not informed 
of VA's decision regarding the characterization of his discharge 
in 1971 that he lost his right to appeal the decision and seek 
re-characterization of his discharge based upon the policy then 
in effect.  

First, the Board points out that VA is not the proper channel for 
the appellant to seek an upgrade of his military discharge 
status.  VA is bound by the decisions of the Military Review 
Board Agency, and if the appellant seeks a review or upgrade of 
his discharge status, he must apply with that agency.  

Second, the appellant cannot say that he was unaware of his 
discharge status as documentation in the claims file shows a 
disclosure and agreement that he signed which indicates that he 
understood that he would be assigned an undesirable discharge and 
that such discharge was a discharge under other than honorable 
conditions.  Further, the notice informed the Veteran that a 
discharge under other than honorable conditions could deprive him 
of rights and benefits under Federal and State laws.  Therefore, 
the Board finds the appellant was aware of the status of his 
discharge at the time it was issued.

The outcome of this case might be different should the appellant 
successfully upgrade the official character of his discharge.  As 
the facts of this case currently stand, the Board finds that 
under 38 C.F.R. § 3.12 he is barred from eligibility for VA 
disability benefits. 

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
Because this case involves the legal question regarding whether 
the appellant has adequate standing to apply for VA benefits, the 
notice and duty to assist provisions do not apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

ORDER

The character of the appellant's discharge from active military 
service is a bar to the receipt of VA benefits and the appeal is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


